Citation Nr: 1646396	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected status postoperative laminectomy and fusion of the L4-5 (lumbar spine disability).

2.  Entitlement to a rating in excess of 20 percent for service-connected central disc protrusion C5-C6 with moderate limitation of motion (cervical spine disability).

3.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy, right upper extremity.

4.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy, right lower extremity

5.  Entitlement to a compensable rating for service-connected nephrolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2013, the Veteran testified before a Decision Review Officer at the RO; a transcript is of record.

The issues of entitlement to service connection for a bilateral eye disorder and entitlement to service connection for bilateral hearing loss have been raised by the record in a May 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Initially, the Board notes that a remand is necessary to provide the Veteran with proper Veterans Claims Assistance Act of 2000 (VCAA) notice concerning his claims for increased ratings.  Although a VCAA letter was sent in November 2009, it appears the letter was undeliverable.  As such, on remand, the AOJ should provide the Veteran with appropriate notice concerning his claims for increased ratings.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record shows that the Veteran's most recent VA examinations to address the nature and severity of his service-connected lumbar spine disability, cervical spine disability, radiculopathy of the right upper extremity, radiculopathy of the right lower extremity, and nephrolithiasis were conducted in January 2012, nearly five years ago.  However, evidence associated with the record appears to suggest a material change in the disabilities since that time.  For example, in a September 2016 statement, the Veteran indicated that he experienced more pain in his neck and back.  In a January 2014 statement, the Veteran's representative argued that higher ratings were warranted because his service-connected conditions had worsened.

When available evidence is too old for an adequate evaluation of a veteran's current condition(s), VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only are the January 2012 VA examinations remote, but the Veteran has also asserted that his condition has worsened since the previous VA examinations.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claims for increased ratings for his service-connected lumbar spine disability, cervical spine disability, radiculopathy of the right upper extremity, radiculopathy of the right lower extremity, and nephrolithiasis.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, during the course of this appeal, a new precedential opinion that directly affects this case was issued.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The January 2012 VA examination report does not comply with Correia.  Accordingly, the Board finds that a new VA examination is necessary on these grounds as well.

On remand, the AOJ should also obtain any outstanding VA treatment records related to the Veteran's service-connected disabilities dated after April 8, 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice with respect to his claims for increased ratings for his service-connected lumbar spine disability, cervical spine disability, radiculopathy of the right upper extremity, radiculopathy of the right lower extremity, and nephrolithiasis.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain and associate with the electronic claims file any outstanding VA treatment records dated after April 8, 2014.

3.  Contact the Veteran and request that he provide the necessary authorization(s) to obtain any outstanding private medical records relevant to his claims for increased ratings.  Make at least two (2) attempts to obtain records from any identified source.  

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability, cervical spine disability, radiculopathy of the right upper extremity, and radiculopathy of the right lower extremity.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should conduct range of motion studies on the lumbar spine and cervical spine.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right lateral rotation.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

With regard to the Veteran's service-connected right lower extremity radiculopathy, the examiner should indicate whether there is complete or incomplete paralysis of the affected nerve and, if such is considered incomplete paralysis, the examiner should describe the severity of the impairment as mild, moderate, moderately severe, or severe with marked muscular atrophy.  With regard to the Veteran's service-connected right upper extremity radiculopathy, the examiner should indicate whether there is complete or incomplete paralysis of the affected nerve and, if such is considered incomplete paralysis, the examiner should describe the severity of the impairment as mild, moderate, or severe.

A complete medical rationale for all opinions expressed must be provided.

5.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected nephrolithiasis.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

As part of the examination, the examiner should address whether the Veteran's nephrolithiasis results in recurrent stone formation requiring diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times per year.  If not, the examiner should address whether the Veteran's nephrolithiasis is severe; causes frequent attacks of colic with infection (pyonephrosis) or impaired kidney function; frequent attacks of colic requiring catheter drainage; or only an occasional attack of colic, not infected and not requiring drainage.

A complete medical rationale for all opinions expressed must be provided.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







